MEMORANDUM**
Gilbert E. Garcia appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging that prison officials acted with deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915(e), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Garcia’s action because he conceded in his *350complaint that he had not exhausted all available prison grievance procedures as required by 42 U.S.C. § 1997e(a). See Wyatt v. Terhune, 315 F.3d 1108, 1120-21 (9th Cir.2003) (district court may dismiss complaint based upon inmate’s concession that he failed to exhaust).
We deny Garcia’s request for appointment of counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.